Case 2:20-cv-10781-FMO-RAO Document 10 Filed 12/08/20 Page 1 of 5 Page ID #:28



   1

   2

   3

   4

   5

   6                                                                   JS-6
   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   FARIBA KERMANSHAHI,
                                                      Case No. CV 20-10781 FMO (RAOx)
  12                       Petitioner,
  13          v.                                      ORDER REMANDING ACTION
                                                      AND DENYING REQUEST TO
  14   MICHAEL JAME ADDINEH,                          PROCEED IN FORMA PAUPERIS
  15                       Respondent.
  16

  17

  18
                                                 I.

  19
                                  FACTUAL BACKGROUND

  20
             This is Respondent Michael Jame Addineh’s third attempt to remove Petitioner

  21
       Fariba Kermanshahi’s Petition for Dissolution of Marriage, which was filed on

  22
       August 16, 2017 in the Los Angeles County Superior Court, to this Court. Each of

  23
       his prior attempts has been summarily remanded to superior court. See Kermanshahi

  24
       v. Addineh, CV 20-1466 FMO (RAO), February 24, 2020 Order (Dkt. No. 8);

  25
       Kermanshahi v. Addineh, CV 20-7303 RMO (RAO), August 26, 2020 Order (Dkt.

  26
       No. 9). The instant attempt fares no better. Therefore, for the following reasons, the

  27
       Court orders that the case be remanded.

  28
Case 2:20-cv-10781-FMO-RAO Document 10 Filed 12/08/20 Page 2 of 5 Page ID #:29



   1                                              II.
   2                                       DISCUSSION
   3         Federal courts are courts of limited jurisdiction, having subject matter
   4   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
   5   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
   6   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
   7   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
   8   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
   9   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
  10   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
  11   to respond when a court contemplates dismissing a claim on the merits, it is not so
  12   when the dismissal is for lack of subject matter jurisdiction.” (citations omitted)). A
  13   defendant attempting to remove an action from state to federal court bears the burden
  14   of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d 925, 927 (9th Cir.
  15   1986). Further, a “strong presumption” against removal jurisdiction exists. See Gaus
  16   v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
  17         Respondent asserts that this Court has subject matter jurisdiction pursuant to
  18   Articles I and III of the U.S. Constitution because the case arises under the Fourth
  19   and Fifth Amendments to the Constitution. (Notice of Removal at 6.)
  20         Generally, subject matter jurisdiction is established by either 28 U.S.C.
  21   §§ 1331 or 1332. See Blondeel-Timmerman v. Sunset Bronson Servs., LLC, No. CV
  22   18-9504 PSG (JEMx), 2018 WL 7395156, at *1 (C.D. Cal. Dec. 13, 2018). Section
  23   1331 provides that federal “district courts shall have original jurisdiction of all civil
  24   actions arising under the Constitution, laws, or treaties of the United States.” Section
  25   1332 provides that federal “district courts shall have original jurisdiction of all civil
  26   actions where the matter in controversy exceeds the sum or value of $75,000,” and is
  27   between “citizens of different States.” A defendant may remove to federal court a
  28

                                                  2
Case 2:20-cv-10781-FMO-RAO Document 10 Filed 12/08/20 Page 3 of 5 Page ID #:30



   1   state court civil action when the federal court has original jurisdiction. 28 U.S.C.
   2   § 1441(a).
   3         The Court’s review of the Notice of Removal and attached state court
   4   documents makes it clear that this Court does not have jurisdiction over the instant
   5   matter. First and foremost, as the Court has observed in remanding the prior cases,
   6   Respondent’s arguments disregard the long-established well-pleaded complaint rule.
   7   That rule “provides that federal jurisdiction exists only when a federal question is
   8   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc.
   9   v. Williams, 482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). The
  10   Court’s review of the Petition shows that there is no federal question apparent from
  11   the face of the Petition, which appears to be solely a petition for dissolution of
  12   marriage. Because the Petition does not present a federal question, the Court lacks
  13   jurisdiction under 28 U.S.C. § 1441.
  14         Furthermore, Respondent has once again failed to meet his burden in
  15   establishing that diversity jurisdiction should apply. Section 1332(a) provides, in
  16   relevant part, that federal “district courts shall have original jurisdiction of all civil
  17   actions where the matter in controversy exceeds the sum or value of $75,000,
  18   exclusive of interest and costs, and is between . . . citizens of different states.” 28
  19   U.S.C. § 1332(a).
  20         Respondent appears to assert that diversity of citizenship exists because
  21   Petitioner and Respondent, as well as unnamed other parties, are dual citizens of the
  22   United States and Iran. See Notice of Removal at 7. Respondent, however, identifies
  23   himself as a citizen of California but fails to identify the state citizenship of
  24   Petitioner.   Instead, Respondent repeats verbatim his previous allegation that
  25   “Defendants/Petitioner and her agents as officer[]s of the Court may hold LLP are
  26   incorporated in a state other than California its principal places of business are
  27   unknown. Defendants may have several affiliates as LLC/ LLP and as corporation
  28   and medical Doctors and ethnical business that hold dual citizenship and doing
                                                   3
Case 2:20-cv-10781-FMO-RAO Document 10 Filed 12/08/20 Page 4 of 5 Page ID #:31



   1   business in both places.”        (Removal at 7.)       To the extent it is intelligible,
   2   Respondent’s speculative assertion that Petitioner and unspecified others may have
   3   citizenship elsewhere is plainly insufficient to establish diversity of citizenship. See
   4   also Kanter v. Warner-Lambert Co., 265 F.3d 853, 858 (9th Cir. 2001) (“[F]ailure to
   5   specify [party’s] state citizenship was fatal to . . . assertion of diversity jurisdiction.”)
   6   Nor has Respondent asserted, or attempted to assert, that that the amount in
   7   controversy exceeds the sum or value of $75,000. See Notice of Removal at 1-9.
   8          In addition, the Court notes once again that it lacks jurisdiction pursuant to the
   9   domestic relations exception to diversity jurisdiction.           The domestic relations
  10   exception “divests the federal courts of power to issue divorce, alimony, and child
  11   custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689, 693-95, 112 S. Ct. 2206,
  12   119 L. Ed. 2d 468 (1992). The underlying case here is a petition for dissolution of
  13   marriage, which appears to fall squarely within the domestic relations exception for
  14   suits requesting issuance of divorce decrees. Harper v. Farkas, No. CV 18-10436
  15   DDP (AGR), 2019 WL 95132, at *6 (C.D. Cal. Jan. 3, 2019) (“Diversity suits for
  16   divorce, alimony or child custody decrees fall outside federal jurisdiction.”).
  17          Finally, the Court finds, once again, that removal is untimely. Under 28 U.S.C.
  18   § 1446(b)(1), “[t]he notice of removal of a civil action or proceeding shall be filed
  19   within 30 days after the receipt by the defendant, through service or otherwise, of a
  20   copy of the initial pleading setting forth the claim for relief upon which such action
  21   or proceeding is based.” Here, Respondent does not allege that removal is timely.
  22   See Removal at 1-9. The Petition was filed more than three years ago on August 16,
  23   2017. See Pet. at 1. The Court takes judicial notice of Petitioner’s filing of a proof
  24   of service on August 30, 2017 and Respondent’s Response filed on September 18,
  25   2017.1 See Rosales-Martinez v. Palmer, 753 F.3d 890, 894 (9th Cir. 2014) (“It is
  26
       1
  27     Case Information for Case No. 17STFL03457, Superior Court of County of Los
       Angeles, http://www.lacourt.org/casesummary/ui/index.aspx?casetype=civil, then
  28   search 17STFL03457.
                                                    4
Case 2:20-cv-10781-FMO-RAO Document 10 Filed 12/08/20 Page 5 of 5 Page ID #:32



   1   well established that [courts] may take judicial notice of judicial proceedings in other
   2   courts.”). Accordingly, Respondent’s Notice of Removal is untimely. See Deutsche
   3   Bank Nat. Tr. Co. v. Hixon, No. CV 10-06491 DMG, 2010 WL 3911554, at *1 (C.D.
   4   Cal. Oct. 5, 2010) (finding defendant’s filing of a demurrer to the complaint meant
   5   that defendant had received a copy of the complaint).          Thus, the Court lacks
   6   jurisdiction.
   7         For all the reasons set forth above, Respondent has not met and cannot meet
   8   his burden of proving that removal is proper.
   9                                             III.
  10                                      CONCLUSION
  11         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
  12   Court of California, County of Los Angeles, forthwith.
  13         IT IS FURTHER ORDERED that Respondent’s request to proceed in forma
  14   pauperis is DENIED as moot.
  15         IT IS SO ORDERED.
  16

  17   DATED: December 8, 2020
                                               _____________/s/___________________________
  18
                                               FERNANDO M. OLGUIN
  19                                           UNITED STATES DISTRICT JUDGE
  20   Presented by:
  21
       ________________________________________
  22   ROZELLA A. OLIVER
  23
       UNITED STATES MAGISTRATE JUDGE

  24

  25

  26

  27

  28

                                                  5
